COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  JOHN BARFIELD AND TANA                            §
  BARFIELD, WIFE, INDIVIDUALLY,                                    No. 08-17-00059-CV
  AND JOHN BARFIELD AND TANA                        §
  BARFIELD AS NEXT FRIENDS OF C.                                      Appeal from the
  B. AND K. B., MINOR CHILDREN,                     §
                                                                    109th District Court
                    Appellants,                     §
                                                                of Andrews County, Texas
  v.                                                §
                                                                       (TC# 19145)
  SANDRIDGE ENERGY, INC., AND                       §
  JOSE PEPE SAENZ,

                    Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order granting summary judgment in favor of Appellee SandRidge Energy, Inc. We

therefore reverse the judgment of the court below and remand the cause to the trial court for further

proceedings, in accordance with this Court’s opinion. We further order that Appellants recover

from Appellee SandRidge Energy, Inc. all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF DECEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., dissenting